DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the RCE filed on 12/2/21.
	Claims 1-20 are pending.

Allowable Subject Matter
Claims 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	With respect to the double patenting rejection, the rejection is maintained. The updated double patenting rejection is detailed below. 
	With respect to the 103 rejection, a new ground of rejection is applied with respected to the amendments, explained in the Office action below. Any remaining arguments with respect to Lantwin are moot as this reference is not cited in the rejection. 

Obviousness-type Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No.17/231,370. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory, obviousness-type double patenting as being unpatentable over claims 1-20 of commonly assigned US Application 17/231,370. Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/233,037
17/231,370 (reference)
Storing a document (claim 1)
Storing document (claim 1)
Storing a document including content, the content comprising a plurality of different groups of information fields, each group of information fields including a plurality of information fields that correspond to the group and a plurality of values for the plurality of information fields in the group (claim 1)
Document including fields and values (claim 2)
Receiving a request to share the document with a second user, the request including filtering criteria for the content included in the document that specifies at least a first group of information fields from the plurality of different groups of information fields and a first plurality of data values that correspond to the first group of information fields to include in the shared document, and a second group of information fields from the plurality of different groups of information fields and a second plruiality of data values that correspond to the second group of information fields to exclude from the shared document (claim 1)
receiving a request from a first device of a first user to share the document with a second user (claim 1); filtering criteria (claims 3; see also, e.g., claim 11)
Establishing an online sharing session between first and second devices, the online sharing including shared document that is viewable by 


receiving, by the document management system, an annotation to the content included in the shared document from one of the first device or the second device (claim 1)
Updating the shared document to include annotation, wherein a location of the annotation in the shared document displayed on the first device matches location in shared document of second device, the second device having device type different from first device type (claim 1)
dating the shared document included in the online sharing session to include the

received annotation, wherein a location of the received annotation in the shared document displayed on the first device having a first device type matches a location of the received annotation in the shared document displayed in the second device, the second device having a second device type that is different from the first device type (claim 1)
receiving a request from the first device of the first user to generate the document, the request including a document type of the document;
transmitting a document template associated with the document type to the first device, content of the document template including the plurality of different groups of information fields; and
determining a plurality of values for the plurality of different groups of information fields to complete the document template, wherein at least one value is automatically retrieved by the document management system from another document stored at the document management system,
wherein the completed document template is stored in the document management system as the document. (claim 2)
receiving a request from the first device of the first user to generate the document, the request including a document type of the document; transmitting a document template associated with the document type to the first
device, content of the document template including a plurality of information fields; and
determining a plurality of values for the plurality of information fields to complete the document template, wherein at least one value is automatically retrieved by the document management system from another document stored at the document management system,
wherein the completed document template is stored in the document management system as the document (claim 2)
receiving filtering criteria for the content included in the document from the first device of the user, the filtering criteria specifying parts of the content in the document to include in the document and parts of the content in the document to exclude from the document;



generating a preview of the document based on the filtering criteria; and transmitting the preview of the document to the first device of the user (claim 3)

wherein the stored document has a first file format and the preview of the document has a second file format that is different from the first file format (claim 4)
generating the shared document based on the preview of the document responsive to the request, the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document. (claim 5)
generating the shared document based on the preview of the document responsive to the request, the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document (claim 5)
wherein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session. (claim 6)
herein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session (claim 6)
receiving attributes of the annotation, the attributes of the annotation including an
annotation type associated with the annotation and a plurality of coordinates that define a location of the annotation in the shared document. (claim 7)
receiving attributes of the annotation, the attributes of the annotation including an

annotation type associated with the annotation and a plurality of coordinates that define a location of the annotation in the shared document (claim 7)
transmitting the attributes of the annotation to the first device and the second device,
wherein the first device and the second device each render the annotation on the shared document according to the attributes of the annotation. (claim 8)
transmitting the attributes of the annotation to the first device and the second device,

wherein the first device and the second device each render the annotation on the shared document according to the attributes of the annotation (claim 8)


Claims 11-20 are rejected based on a similar double patenting rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima (US 20170161246) in view of Cadabam (US 9,880,989, Herein “Cadabam”) in view of Mariotti et al. (US 20110126127, Herein “Mariotti”) in view of Parish et al. (US 20120151378, Herein “Parish”) in view of Burge (US 20140129639).
.Regarding claim 1, Klima teaches a computer-implemented method of a document management system for sharing a document during an online sharing session (networked document collaboration [0023], using computer for annotating an electronic document [0005]), the computer-implemented method comprising:
storing, by the document management system, a document including content (document(s) at remote device(s) within a document management system ([0023] and [0029])); 
receiving a request from a first device of a first user to share the document with a second user (for the document at the remote device such as a first device of a first user, the first user may perform sharing of the document, such as by requesting from a first device sharing between a document of the first device and a document of a second device ([0032] to [0036]));
establishing, by the document management system, an online sharing session between the first device of the first user and a second device of the second user, the online sharing session including shared document (shared documents for annotation among users ([0024] and [0025]), such as sharing and annotation using a parent document [0028]; upon sharing, the first document becomes accessible to the second user ([0036] and [0037]));
receiving, by the document management system, an annotation to the content included in the shared document from one of the first device or the second device (an annotation may be made to the 
updating the shared document included in the online sharing session to include the
received annotation, wherein a location of the received annotation in the shared document displayed on the first device having a first device type matches a location of the received annotation in the shared document displayed in the second device (synchronizing annotations between devices (figs. 2 and 7) such that based on the location information a given annotation can end up in the same location of corresponding documents ([0047] to [0049])), the second device having a second device type that is different from the first device type (sharing annotations of a shred document across different devices ([0026] and [0028])).

However, Cadabam more specifically teaches different device types, as recited as follows:  the second device having a second device type that is different from the first device type. That is, Cadabam discloses collaboration across different devices using a conversion coordinate system that allows for the users across different devices to still collaborate in a homogenous manner across the different software and hardware architectures (col. 4, lines 45-67; col. 5, lines 1-11). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the collaboration across different devices in a homogenous manner of Cadabam with the collaboration across devices of Klima to have the second device having a second device type that is different from the first device type. The combination would allow for, according to the motivation of Cadabam, collaboration across different devices using a conversion coordinate system that allows for the users across different devices to still collaborate in a homogenous manner across the different software and hardware architectures (col. 4, lines 45-67; col. 5, lines 1-11). 
	Furthermore, Cadabam teaches or makes abundantly clear:
storing, by the document management system, a document including content (document at a user device in a first file format (fig. 18)); 
receiving a request from a first device of a first user to share the document with a second user (e.g., a user of a first device may share a document via a document collaboration service with other collaboration user(s) (fig. 1); uploading the document from the first user in the first format, the document uploaded to the service for collaboration (fig. 18));
establishing, by the document management system, an online sharing session between the first device of the first user and a second device of the second user, the online sharing session including shared document (document collaboration service and sharing of document via the service (fig. 1)); collaboration such as using annotations (fig. 18) between networked users (col. 2, lines 46-54 – document collaboration between users));
receiving, by the document management system, an annotation to the content included in the shared document from one of the first device or the second device (annotations (fig. 1); user performing annotations (e.g., figs. 2 to 8)); and 
updating the shared document included in the online sharing session to include the
received annotation (annotations performed via sharing of document (fig. 8); receive annotation to a shared document such as a shared document of a shared document (figs. 9 and 10)), wherein a location of the received annotation in the shared document displayed on the first device having a first device type matches a location of the received annotation in the shared document displayed in the second device (annotations performed of the shared document of the document collaboration service, such as storing document(s) and annotation(s) of the collaboration users (fig. 1); the annotation (e.g., “This is good”) includes a location substantially similar at the first and second documents (figs. 9 and 12)), the second device having a second device type that is different from the first device type (different device types of collaborative user and fist user, such as laptop and mobile device (fig. 1) such that different 

However, Klima in view of Cadabam fails to specifically teach that is viewable by the first user via the first device and viewable by the second user via the second device at a same time within the oneline sharing session.
	Yet, in a related art, Mariotti discloses collaborative conferencing [0010] for simultaneous collaboration in a collaboration system (figs. 1 and 2); simultaneous collaboration as user interactions occur among the collaborators [0012], the collaborators using the system simultaneously  [0035]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the simultaneous collaboration of Mariotti with the collaboration of Klima in view of Cadabam to have that is viewable by the first user via the first device and viewable by the second user via the second device at a same time within the online sharing session. The combination would allow for, according to the motivation of Mariotti, users to concurrently annotate and interact in real time with a shared document through an input device, respectively, the users electronically coupled concurrently for collaboration [0001] thus allowing for each user to view each other’s inputs collaboratively and concurrently in real time, thus enhancing the conduct of meetings for sharing information between users geographically separated ([0002] to [0009]). 
	Furthermore, Mariotti teaches and/or makes abundantly clear:
	storing, by the document management system, a document including content (a shared medical image [0010]; server management [0011]; collaborators by way of LAN and server (figs. 1 and 2));
receiving a request from a first device of a first user to share the document with a second user (initiator initiating a collaboration session over a medical image for collaborative annotation [0039]);
	establishing, by the document management system, an online sharing session between the first device of the first user and a second device of the second user (synchronized, real time sharing and annotation, viewable by each user simultaneously [0038]), the online sharing session including the shared document that is viewable by the first user via the first device and viewable by the second user via the second device at a same time within the online sharing session (the same document broadcasted to all participating clients, ensuring that the same content is viewable to all participating clients [0012], such as each of the users viewing the document content (e.g., images) concurrently in a collaborative manner with each other [0017])
	receiving, by the document management system, an annotation to the content included in the shared document from at least one of the first device or the second device within the online sharing session (each user actively participates in the collaborative session, such as by adding annotations on the document content using a draw control  ([0017] and [0033])); and
	updating the shared document included in the online sharing session to include the received annotation (the input annotations over the document content (e.g., annotations over the medical images)  [0035]), wherein a location of the received annotation in the shared document displayed on the first device having a first device type within the online sharing session matches a location of the received annotation in the shared document displayed in the second device within the online sharing session (the drawn annotations drawn simultaneously and made visible (i.e., at same locations) [0017]), the second device having a second device type that is different from the first device type (each device type different in that a first collaborator or client is different from a second consultant or collaborator (figs. 1 and 2)).

the content comprising a plurality of different groups of information fields, each group of information fields including a plurality of information fields that correspond to the group and a plurality of values for the plurality of information fields in the group.
	Yet, in a related art, Parish discloses spreadsheet objects such as cells and tables for sharing particularly selected groups of fields (e.g., cells) including data values of the corresponding cells [0003] such as involving the selection and sharing of a plurality/group of spreadsheet objects within a spreadsheet from among the different groups of information fields such as columns each comprising fields [0016].  
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the groups of fields each with corresponding data for selection and sharing of Parish with the cobrowsing for collaboration such as involving annotation of Klima in view of Cadabam in view of Mariotti to have the content comprising a plurality of different groups of information fields, each group of information fields including a plurality of information fields that correspond to the group and a plurality of values for the plurality of information fields in the group. The combination would allow for, according to the motivation of Parish, making sharing of data less cumbersome such as by allowing for selection of particular content among groups of content [0001] particularly with respect to the sharing of content among fields of data values such as spreadsheet cells each grouped and corresponding with values that may be selected for sharing via a common user interface for collaboration [0003].
	Furthermore, Parish teaches:
	the request including filtering criteria for the content included in the document that specifies at least a first group of information fields from the plurality of different groups of information fields and a first plurality of data values that correspond to the first group of information fields to include in the shared document, and a second group of information fields from the plurality of different groups of information fields and a second plurality of data values that correspond to the second group of information fields to exclude from the shared document (filtering by selection of particular content from among the spreadsheet field groupings [0017]). 

	However, Klima in view of Cadabam in view of Mariotti in view of Parish fails to specifically teach the shared document including the first group of information fields and the first plurality of values for the first group of information fields but not the second group of information fields and the second plurality of values for the second grou of information fields.
	Yet, in a related art, Burge discloses the collaboration view with respect to the selected collaboration content is exclusive to the selected content ([0045] and [0046]), such as for allowing the users to annotate on the shared selected content [0027].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the shared collaboration view with respect to the selected content of Burge with the collaboration view for simultaneous viewing of Klima in view of Cadabam in view of Mariotti in view of Parish to have the shared document including the first group of information fields and the first plurality of values for the first group of information fields but not the second group of information fields and the second plurality of values for the second group of information fields. The combination would allow for, according to the motivation of Burge, enhancement of control over shared data [0005] allowing users within an active, live stream to view and interact with the selected, obtained content for collaboration directly within the browsing session, such as conveniently not requiring users to non-concurrently or in a disjointed manner require opening a separate viewer [0022], based on the selected collaboration objects (e.g., from a collaboration database) [0026].  

Regarding claim 9, Klima teaches a non-transitory computer-readable storage medium storing executable computer program instructions for sharing a document during an online sharing session, the instructions when executed by one or more computer processors cause the one or more computer processors (computer readable media [0016]; computer system [0015]) to perform steps comprising:
	The claim recites similar limitations as claim 1 – see rejection above.

Regarding claim 17, Klima teaches a document management system for sharing a document during an online sharing session, comprising:
one or more computer processors (processor [0019]; [0028], [0029], [0042]); and
a non-transitory computer-readable storage medium storing executable computer program instructions, the instructions when executed by the one or more computer processors cause the one or more computer processors to perform steps (medium [0016] to [0020]) comprising:
	The claim recites similar limitations as claim 1 – see rejection above. 


Claims 3, 4, 5, 11, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge as above and in view of Deepak et al. (US 10,546,047, Herein “Deepak”). 
Regarding claim 3, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge teaches the limitations of claim 1, as explained above.
However, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge fails to specifically teach the computer-implemented method of claim 1, wherein receiving the request from the first device of the first user to share the document with the second user comprises:
generating a preview of the document based on the filtering criteria; and transmitting the preview of the document to the first device of the user.
Yet, in a related art, Deepak discloses the server, for instance, generating a preview of what the document will look like (figs. 11 and 14; col. 4, lines 46-62) based on a user selection of data such as filtering of pages (i.e., deleting pages) (fig. 7; col. 4, lines 46-63), the preview being transmitted to the device from the server – transmitting the preview to the client for display (col. 12, lines 26-33), the original document being of a first format and the second/preview document being of a format including, e.g., page images (fig. 12; col. 5, lines 40-67). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the preview generating based on filtering criteria for preview generation and transmission of Deepak with the collaborative annotation of Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge to have generating a preview of the document based on the filtering criteria; and transmitting the preview of the document to the first device of the user. The combination would allow for, according to the motivation of Deepak, improving document management with respect to reducing the amount of time and computing resources required to perform centralized document management, such as with respect to collaboration (col. 1, lines 7-22; col. 5, lines 23-39), thus reducing the processing required to provide a preview, thus improving response time for the user (col. 6, lines 60-64). 

Regarding claim 4, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge in view of Deepak teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Deepak teaches the computer-implemented method of claim 3, wherein the document stored by the document management system has a first file format and the preview of the document has a second file format that is different from the first file format (generating and providing 

Regarding claim 5, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge in view of Deepak teaches the limitations of claims 1, 3, and 4, as explained above.
Furthermore, Deepak teaches:
the computer-implemented method of claim 4, wherein receiving the request from the first device of the first user to share the document with the second user comprises:
generating the shared document based on the preview of the document responsive to the request (the shared document of the modified document stored at the server (fig. 13); the documents performed for collaboration (col. 5, lines 23-39); clients collaborating using a communication network (fig. 1)), the shared document in a third file format that is different from the first file format of the stored document and the second file format of the preview of the document (the document at the user device, the modified document at the server, the converted preview document at the server, and the converted preview document retrieved at the user device, each in a different format (fig. 13); Examiner’s note: it is unclear to which document that “the stored document refers” since a “stored document” is not previously specifically recited within the claim).

Regarding claim 11, the claim recites similar limitations as claim 3 – see rejection above.

Regarding claim 12, the claim recites similar limitations as claim 4 – see rejection above.

Regarding claim 13, the claim recites similar limitations as claim 5 – see rejection above.

Regarding claim 19, the claim recites similar limitations as claim 3 – see rejection above.


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge and in view of Rosen et al. (US 20080028323, Herein “Rosen”).
Regarding claim 6, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge teaches the limitations of claim 1, as explained above.
However, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge fails to specifically teach the computer-implemented method of claim 1, wherein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session.
Yet, in a related art, Rosen discloses annotation tools corresponding with different types [0041]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the a plurality of annotation tools, each associated with a different type of Rosen with the annotations of a shared document of Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge to have wherein the online sharing session includes a plurality of annotation tools where each annotation tool is associated with a different type of annotation to add to the shared document during the online sharing session. The combination would allow for, according to the motivation of Rosen, improving collaboration systems by permitting users to seamlessly collaborate such as by using enhanced annotation tools [0004] with respect to improved and varied facilities for collaborating and performing more attractive and useful annotations ([0006] to [0010]); more active collaboration using enhanced markups [0011]. 

Regarding claim 14, the claim recites similar limitations as claim 6 – see rejection above.


Claims 7, 8, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilma in view of Cadabam in view of Mariotti in view of Parish in view of Burge, as above, and in view of Sood et al. (US 20190026258, Herein “Sood”).
	Regarding claim 7, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge teaches the limitations of claim 1, as explained above.
Furthermore, Cadabam teaches the computer-implemented method of claim 1, wherein receiving the annotation comprises:
receiving attributes of the annotation, the attributes of the annotation including an
annotation type associated with the annotation and a plurality of coordinates that define a location of the annotation in the shared document (the user annotations in association with coordinates, such as location coordinates for the words selected by the user and annotations associated with the location coordinates (e.g., coordinates of annotations – fig. 8)).

	However, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge fails to specifically teach annotation type.
	Yet, in a related art, Sood discloses annotation type ([0019], [0020], [0039], [0046]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation type of Sood with the collaborative annotation of Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge to have annotation type. The combination would allow for, according to the motivation of Sood, improving annotation in the way that 

Regarding claim 8, Klima in view of Cadabam in view of Mariotti in view of Parish in view of Burge in view of Sood teaches the limitations of claims 1 and 7, as explained above.
Furthermore, Cadabam teaches the computer-implemented method of claim 1, wherein updating the shared document comprises:
transmitting the attributes of the annotation to the first device and the second device (transmitting the annotation to users, such as transmitting by download annotation (e.g., annotations inserted); downloading annotations to users – downloading annotations using the Document Collaboration Service such as document in first format with annotations added transmitted to first user and respective documents and annotations transmitted to collaborative user(s) (figs. 1, 8, 9, 13, 17, 18, 19)), 
wherein the first device and the second device each render the annotation on the shared document according to the attributes of the annotation (annotations rendered on respective device (fig. 1) with, e.g., coordinate attributes (figs. 8, 9, 13, 17, 18, 19)).

Regarding claim 15, the claim recites similar limitations as claim 7 – see above.

Regarding claim 16, the claim recites similar limitations as claim 8 – see rejection above.

Regarding claim 20, the claim recites similar limitations as claim 7 – see rejection above.

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144